Exhibit 10.18

VEONEER, INC.

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Effective June 29, 2018

 

I.

Retainers.  The following shall remain in effect until changed by the Board:

 

Annual Base Retainer* in USD

 

All Non-Employee Directors other than Chairman

$240,000

Non-executive Chairman

$390,000

Lead Director Annual Supplemental Retainer*

$40,000

Committee Chair Annual Supplemental Retainers*

 

Audit Committee

$30,000

Compensation Committee

$20,000

Nominating and Corporate Governance Committee

$20,000

 

*Subject to proration as described below.

 

II.

Payment Schedule

 

Annual Base Retainer

 

1)

Payment in Cash.  Fifty percent (50%) of the applicable Annual Base Retainer
will be paid (a) in cash, (b) in advance, (c) on a quarterly basis and (d)
prorated as described below.

 

“Quarterly Service Period”

Payment Date

May 1 to July 31

3 business days after the date of Annual General Meeting of Stockholders (“AGM”)

August 1 to October 31

August 1*

November 1 to January 31

November 1*

February 1 to April 30

February 1*

 

 

•

If a non-employee director is newly appointed or elected to the Board at the
AGM, then his or her first quarterly cash payment will be prorated to reflect
two full calendar months of service (e.g. if the AGM is in May, then the first
quarterly cash payment will be with respect to service during June and July of
such Quarterly Service Period).  

 

 

•

If a non-employee director is newly appointed or elected to the Board at any
time other than at an AGM, then his or her first quarterly cash payment will be
prorated to reflect the number of full calendar months of service between the
effective date of the non-employee director’s appointment or election through
the last day of the respective Quarterly Service Period (e.g. if a non-employee
director is appointed to the Board on December 15, then his or her first
quarterly cash payment will be with respect to service during January of such
Quarterly Service Period), and will be paid on the third business day following
the date of his or her appointment or election.

 

 

 

--------------------------------------------------------------------------------

 

 

•

If a non-employee director is not re-elected at the AGM, or a newly-nominated
individual is not elected as a non-employee director at the AGM, then he or she
will not receive any cash payment for services during the month of such AGM.

 

*If the payment date is not a business day, then the applicable payment shall be
made on the first business day immediately following the payment date.

 

2)

Payment in Stock. Subject to share availability under the Veoneer, Inc. Stock
Incentive Plan, as the same may be amended from time to time (the “Plan”), fifty
percent (50%) of the applicable Annual Base Retainer will be paid in the form of
restricted stock units (the “Annual RSU Award”) granted on the date that the AGM
is held (or, if the person becomes a non-employee director at any time other
than at an AGM, the first business day following the effective date on which the
person becomes a non-employee director) (in either case, a “RSU Grant Date”).
The Annual RSU Awards will be granted under, and subject to the terms and
conditions of, the Plan, and will vest on the earlier of (i) date of the next
AGM, or (ii) the one-year anniversary of the RSU Grant Date (the “RSU Vesting
Date”), subject to the non-employee director’s continued service on the Board on
the RSU Vesting Date. If a non-employee director’s service on the Board
terminates for any reason prior to the RSU Vesting Date, then he or she will
forfeit the Annual RSU Award. The number of RSUs granted pursuant to the Annual
RSU Award will be determined by (A) dividing the amount that is fifty percent
(50%) of the applicable Annual Base Retainer by the closing price of a share of
Common Stock on the RSU Grant Date and (B) rounding to the nearest whole number.
If a non-employee director is newly appointed or elected to the Board at any
time other than at an AGM, then the dollar value of his or her Annual RSU Award
will be prorated based on the number of full calendar months between the
effective date of the non-employee director’s appointment or election through
the month in which the next AGM will be held.  

 

Lead Director and Committee Chair Retainers

 

Lead Director and Committee Chair annual supplemental retainers will be paid in
cash quarterly in advance, as set forth in the table above, and subject to
proration as described under the “Annual Base Retainer” section above. In the
event a non-employee director is serving as Committee Chair during a Quarterly
Service period and leaves such appointment to be appointed as a Committee Chair
with a higher retainer or as Lead Director during the same Quarterly Service
Period, the quarterly retainer for such director will be re-calculated pro-rated
for days of service in each role during the quarter and the difference is paid
on the third business day following his or her appointment.

 

Stock Ownership Policy.  Non-employee directors are required to hold shares of
Common Stock granted pursuant to the Annual Stock Grants until he or she has met
the ownership requirements set forth in the Veoneer, Inc. Stock Ownership Policy
for Non-Employee Directors.

 

 